Exhibit 10.1

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Second Amendment”) is made effective as of the 10th
day of September, 2018, by and among WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation
(“Parent”), and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of
September 11, 2017, by and among Borrower, Parent, and Lender, as amended by
that First Amendment to Second Amended and Restated Warehousing Credit and
Security Agreement, dated as of September 15, 2017 (as amended, the “Credit
Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lender agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this Second Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Second Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this Second Amendment as a substantive part hereof.

 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

(a)                                 Section 1.2 of the Credit Facility Agreement
is hereby deleted and replaced with the following:

 

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”):  (a) September 9, 2019 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lender; and (b) the
date the Warehousing Commitment is terminated and the Warehousing Advances
become due and payable under Section 10.2(a) or 10.2(b).”

 

--------------------------------------------------------------------------------


 

(b)                                 Section 9.7 of the Credit Facility Agreement
is hereby deleted in its entirety and replaced with the following:

 

“9.7                         Special Representations and Warranties Concerning
Eligibility as Freddie Mac Multifamily Approved Seller/Servicer.

 

9.7(a)                Borrower represents and warrants to Lender, as of the date
of this Agreement and as of the date of each Warehousing Advance Request and the
making of each Warehousing Advance, that Borrower is approved, qualified, in
good standing and permitted to originate the following Freddie Mac Direct
Purchase Mortgage Loans: (i) Freddie Mac Multifamily Approved Seller/Servicer
for Conventional Loans; (ii) Freddie Mac Multifamily Approved Seller/Servicer
for Seniors Housing Loans; and (iii) Freddie Mac Multifamily Approved
Seller/Servicer for Targeted Affordable Loans.”

 

(c)                                  The following defined terms set forth in
Section 12.1 of the Credit Facility Agreement are hereby deleted in their
entirety and replaced with the following:

 

‘“Applicable Base Rate” means for any day, a fluctuating per annum rate of
interest equal to the sum of (a) the higher of (i) the Prime Rate and (ii) the
Federal Funds Open Rate plus forty basis points (0.40%), and (b) one and
20/100th percent (1.20%).  The calculation and determination of the Applicable
Base Rate shall be made daily by the Lender and such determination shall, absent
manifest error, be final, conclusive and binding upon Borrower and the Lender. 
Changes in the Applicable Base Rate shall become effective on the same day as
the Lender changes its Prime Rate or a change occurs in the Federal Funds Open
Rate, depending upon which rate is applicable on that day to the determination
of the Base Rate.’

 

‘“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum
equal to the Daily LIBO Rate for such day, plus one and 20/100th percent
(1.20%).’

 

(d)                                 The term “Freddie Mac Program Plus,” as
defined in Section 12.1 of the Credit Facility Agreement and as used throughout
the Credit Facility Agreement, is hereby deleted and replaced with the term
“Freddie Mac Programs” in all such instances.  As used throughout the Credit
Facility Agreement, the term “Freddie Mac Programs” shall mean, collectively:
(i) Freddie Mac Multifamily Seller/Servicer programs for Conventional Loans,
(ii) Freddie Mac Multifamily Seller/Servicer programs for Seniors Housing Loans,
and (iii) Freddie Mac Multifamily Seller/Servicer programs for Targeted
Affordable Loans.

 

Section 4.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this Second
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of Borrower or
any other party under the provisions of the Credit Facility Agreement or any of
the other Loan Documents, unless specifically herein provided.

 

Section 5.                                          Amendments.  This Second
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                          Waiver.  The Lenders shall
not be deemed to have waived the exercise of any right which they hold under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by any Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by any
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by any Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this Second Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

Section 7.                                          Governing Law.  This Second
Amendment shall be given effect and construed by application of the law of the
Commonwealth of Pennsylvania.

 

Section 8.                                          Headings.  The headings of
the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.

 

Section 9.                                          Severability.  No
determination by any court, governmental body or otherwise that any provision of
this Second Amendment or any amendment hereof is invalid or unenforceable in any
instance shall affect the validity or enforceability of (i) any other such
provision or (ii) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

Section 10.                                   Binding Effect.  This Second
Amendment shall be binding upon and inure to the benefit of Borrower, Parent,
Lender, and their respective permitted successors and assigns.

 

Section 11.                                   Counterparts.  This Second
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Second Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Terri Wyda

 

Name: Terri Wyda

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Warehousing
Credit and Security Agreement]

 

--------------------------------------------------------------------------------